           Case 1:19-cv-02575-GLR Document 30 Filed 04/15/21 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

        Chambers of                                                     101 West Lombard Street
GEORGE L. RUSSELL, III                                                 Baltimore, Maryland 21201
 United States District Judge                                                 410-962-4055


                                            April 15, 2021

MEMORANDUM TO PARTIES RE:                      John Doe v. Community College of Baltimore
                                               County, et al.
                                               Civil Action No. GLR-19-2575

Dear Parties:

       Pending before the Court is Plaintiff John Doe’s Motion to Alter or Amend Judgment (ECF
No. 28). The Motion is ripe for disposition, and no hearing is necessary. See Local Rule 105.6
(D.Md. 2018). For the reasons outlined below, the Court will deny the Motion.

       On August 25, 2020, this Court issued an Order granting the Motion to Dismiss filed by
Defendants Community College of Baltimore County (“CCBC”), Richard Lilley, Scott Eckhardt,
Eric Washington, Sarah Morales, and Public Safety Office (collectively, “Defendants”). (ECF No.
27). On September 4, 2020, Doe filed a Motion to Alter or Amend Judgment. (ECF No. 28).
Defendants filed a Response in Opposition to the Motion on September 22, 2020. (ECF No. 29).
To date, the Court has no record that Doe filed a Reply.

        Broadly speaking, Doe’s Complaint alleged: (1) that CCBC’s decision to temporarily
remove Doe from campus amid allegations that he was harassing a professor constituted unlawful
discrimination in violation the Section 504 of the Rehabilitation Act, 29 U.S.C. §§ 701 et seq. (the
“Act”); and (2) that Defendants’ decision to cite certain examples of Doe’s conduct in CCBC’s
response to Doe’s Department of Education’s Office of Civil Rights (“OCR”) complaint
constituted unlawful retaliation in violation of the Act. As to Doe’s allegations of discrimination,
the Court granted Defendants’ Motion on the grounds that:

                 [F]irst . . . Plaintiff was not otherwise qualified to participate in
                 CCBC’s program because his behavior failed to meet standards of
                 participation; second . . . Plaintiff was not excluded from a college
                 program but was only temporarily restricted from campus because
                 of reasons unrelated to his disability; and third, the individually
                 named Defendants are not federally-funded programs or activities
                 within the meaning of the Act.

(Aug. 25, 2020 Mem. Op. [“Mem. Op.”] at 9, ECF No. 26). As to Doe’s claims of retaliation, the
Court granted Defendants’ Motion on the grounds that Doe: (1) failed to allege that he suffered an
adverse action; and (2) failed to allege sufficient facts establishing a causal connection between
          Case 1:19-cv-02575-GLR Document 30 Filed 04/15/21 Page 2 of 3



the filing of his OCR complaint and Defendants’ purportedly defamatory statements. (Id. at 14–
15).

         The Federal Rules of Civil Procedure include three rules that permit a party to move for
reconsideration. Rule 54(b) governs motions to reconsider interlocutory orders. See Fayetteville
Invs. v. Com. Builders, Inc., 936 F.2d 1462, 1469–70 (4th Cir. 1991). Rules 59(e) and 60(b) govern
motions to reconsider final judgments. Id. at 1469. Rule 59(e) controls when a party files a motion
to alter or amend within twenty-eight days of the final judgment. Bolden v. McCabe, Weisberg &
Conway, LLC, No. DKC-13-1265, 2014 WL 994066, at *1 n.1 (D.Md. Mar. 13, 2014). If a party
files the motion later, Rule 60(b) controls. Id. This Court granted Defendants’ Motion on August
25, 2020. Doe filed his Motion to Alter or Amend Judgment on September 4, 2020. Accordingly,
the Court will review Doe’s Motion under Rule 59(e).

        Rule 59(e) authorizes a district court to alter or amend a prior final judgment. See Katyle
v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 470 n.4 (4th Cir. 2011). A district court may alter or
amend a final judgment under Rule 59(e) in three circumstances: “(1) to accommodate an
intervening change in controlling law; (2) to account for new evidence not available at trial; or (3)
to correct a clear error of law or prevent manifest injustice.” U.S. ex rel. Carter v. Halliburton Co.,
866 F.3d 199, 210 (4th Cir. 2017) (citing Zinkand v. Brown, 478 F.3d 634, 637 (4th Cir. 2007)).

        A federal district judge’s power to grant a Rule 59(e) motion is discretionary. Robinson v.
Wix Filtration Corp., LLC, 599 F.3d 403, 411 (4th Cir. 2010). In general, granting a motion for
reconsideration “is an extraordinary remedy which should be used sparingly.” Pac. Ins. Co. v. Am.
Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (quoting Charles Alan Wright & Arthur R.
Miller, Federal Practice and Procedure: Civil § 2810.1, at 124 (2d ed. 1995)). Furthermore,
“[a] motion for reconsideration is ‘not the proper place to relitigate a case after the court has ruled
against a party, as mere disagreement with a court’s rulings will not support granting such a
request.’” Lynn v. Monarch Recovery Mgmt., Inc., 953 F.Supp.2d 612, 620 (D.Md. 2013)
(quoting Sanders v. Prince George’s Pub. Sch. Sys., No. RWT-08-501, 2011 WL 4443441, at *1
(D.Md. Sept. 21, 2011)).

        Among other reasons, a court may alter or amend a final judgment “to correct a clear error
of law or prevent manifest injustice.” Carter, 866 F.3d at 210 (quoting Zinkand, 478 F.3d at 637).
Support for a Rule 59(e) motion requires more than simply “mere disagreement” with a decision.
See Hutchinson v. Staton, 994 F.2d 1076, 1082 (4th Cir. 1993). A “factually supported and legally
justified” decision does not constitute clear error. Jarvis v. Berryhill, No. TMD-15-2226, 2017 WL
467736, at *1 (D.Md Feb. 3, 2017) (quoting Hutchinson, 994 F.2d at 1081–82). As to the “manifest
injustice” standard, courts evaluate whether there was fairness in the administrative process and
whether a denial of due process occurred. See id. (citing Kasey v. Sullivan, 3 F.3d 74, 79 (4th Cir.
1993)).

        Doe’s Motion does not confront or identify clear errors in the Court’s analysis, nor does it
advance any coherent legal arguments. Instead, the Motion simply reiterates the arguments set
forth in Doe’s Opposition to Defendants’ Motion to Dismiss. “Where a motion does not raise new
arguments, but merely urges the court to ‘change its mind,’ relief is not authorized.” Medlock v.
Rumsfeld, 336 F.Supp.2d 452, 470 (D.Md.) (quoting United States v. Williams, 674 F.2d 310, 312



                                                  2
           Case 1:19-cv-02575-GLR Document 30 Filed 04/15/21 Page 3 of 3



(4th Cir. 1982)), aff’d, 86 F.App’x 665 (4th Cir. 2003), cert. denied, 543 U.S. 874 (2004). To the
extent that Doe’s Motion does set forth novel facts—e.g., that the OCR found he had established
a prima facie case of discrimination—these facts were all available to him at the time he filed his
Complaint and Opposition to Defendants’ Motion. Accordingly, they are not appropriate support
for a Rule 59(e) Motion. In the absence of any cognizable basis on which to grant Doe’s Motion
under Rule 59(e), the Court will not reconsider its decision to grant Defendants’ Motion to
Dismiss. 1

        For the foregoing reasons, Doe’s Motion to Alter or Amend Judgment (ECF No. 28) is
DENIED. Despite the informal nature of this memorandum, it shall constitute an Order of this
Court, and the Clerk is directed to docket it accordingly and mail a copy of the Order to Doe at his
address of record.

                                              Very truly yours,

                                                        /s/
                                              George L. Russell, III
                                              United States District Judge




       1
          Doe also requests that the Court reconsider its decision to deny as moot his Motion to
File Under Pseudonym (ECF No. 6). Doe argues that the issue “impacts the decision of other
mentally disabled students for pursuing a lawsuit.” Doe’s argument does not meet the standards
set forth in Rule 59(e) and the Court will not revisit its decision to deny his Motion as moot.


                                                 3
